                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA

 HOWARD B. SAMUELS, solely as
 chapter 7 trustee of the estates of
 CENTRAL GROCERS, INC., STRACK
 AND VAN TIL SUPER MARKET, INC.
 AND SVT, LLC,

       Plaintiff,
                                                 Case No. 0:20-cv-01319 (JRT/HB)
        v.

 CARGILL, INC., JBS USA FOOD
 COMPANY HOLDINGS, NATIONAL
 BEEF PACKING COMPANY, TYSON
 FOODS, INC.,

       Defendants.


               MOTION OF DIRECT PURCHASER PLAINTIFF TO
                APPOINT INTERIM CO-LEAD CLASS COUNSEL

       Direct Purchaser Plaintiff respectfully moves this Court for an Order pursuant to

Federal Rule of Civil Procedure 23(g) to appoint the firms of Chestnut Cambronne PA,

Hartley LLP, Freed Kanner London & Millen LLC, and Hausfeld LLP as interim direct

purchaser plaintiff co-lead class counsel in this litigation, and granting any such further

relief as the Court may deem just and proper.




                                            1
Dated: July 17, 2020   Respectfully submitted,


                       /s/ Karl L. Cambronne
                       Karl L. Cambronne
                       Bryan L. Bleichner
                       CHESTNUT CAMBRONNE PA
                       100 Washington Avenue South, Suite 1700
                       Minneapolis, MN 55401
                       Tel: (612) 339-7300
                       Email: kcambronne@chestnutcambronne.com
                               bbleichner@chestnutcambronne.com

                       Jason S. Hartley (pro hac vice)
                       HARTLEY LLP
                       101 W. Broadway, Suite 820
                       San Diego, CA 92101
                       Tel: (619) 400-5822
                       Email: hartley@hartleyllp.com

                       Douglas A. Millen (pro hac vice)
                       FREED KANNER LONDON & MILLEN LLC
                       2201 Waukegan Road, Suite 130
                       Bannockburn, IL 60015
                       Tel: (224) 632-4500
                       Email: dmillen@fklmlaw.com

                       Megan E. Jones (pro hac vice forthcoming)
                       HAUSFELD LLP
                       600 Montgomery Street, Suite 3200
                       San Francisco, CA 94111
                       Tel: (415) 633-1908
                       Email: mjones@hausfeld.com

                       Counsel for Plaintiff and Proposed Interim
                       DPP Co-Lead Counsel




                         2
